   Case 5:19-cv-03116-JWL Document 24 Filed 05/26/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


ANTHONY V. SANTUCCI,

                                Petitioner,

            v.                                           CASE NO. 19-3116-JWL

COMMANDANT, United States
Disciplinary Barracks,

                                Respondent.


                             MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner is confined at the United States Disciplinary

Barracks,     Fort     Leavenworth,      Kansas.    He   challenges       his    2014

convictions by a general court-martial.

                                   Background

     In 2014, a general court-martial convicted petitioner of one

specification of rape, one specification of sexual assault, one

specification of forcible sodomy, one specification of assault

consummated by a battery (concerning TW), and two specifications of
adultery, in violation of Articles 120, 125, 128, and 134, UCMJ, 10

U.S.C. §§ 920, 925, 928, and 934. The court-martial also found

petitioner guilty of one specification of making a false official

statement in violation of Article 107, UCMJ, 10 U.S.C. § 907. Finally,

the court-martial found petitioner not guilty of one specification

of a sexual assault against JM, in violation of Article 120, UCMJ,

10 U.S.C. § 920.
     Petitioner        was   sentenced     to   a    dishonorable     discharge,

confinement      for   twenty   years,    and   forfeiture     of   all    pay    and

allowances.      The   convening   authority       approved   the   sentence.      In
   Case 5:19-cv-03116-JWL Document 24 Filed 05/26/20 Page 2 of 9




September   2016,   the   Army   Court   of   Criminal    Appeals   (ACCA)

conditionally set aside the conviction for the sexual assault of TW

as an unreasonable multiplication of charges and affirmed the

sentence. United States v. Santucci, 2016 WL 5682542 (Army Ct. Crim.

App. Sep. 30, 2016).

     In February 2018, the Court of Appeals for the Armed Forces (CAAF)

granted review but affirmed the findings and sentence imposed. The

United States Supreme Court denied certiorari in June 2018.

     The events in question took place over the course of the afternoon

and evening of July 5, 2013. TW went to the Paradise Bar near Fort

Polk, Louisiana, where she had several drinks. Petitioner, who had

recently turned 21 years old, arrived with friends. TW was several

years older. She sat next to petitioner and bought him drinks, and

the two danced. TW then asked petitioner if he wanted to go to his

room to “play”. They returned to his room in the barracks and engaged

in sexual activity.

     During that time, TW complimented petitioner’s physique, and

petitioner testified that throughout the evening, TW was awake and
talking, and did not lose consciousness or indicate that she wanted

to stop. Petitioner bit TW on her neck and arm and placed his hand

on her neck, leaving marks. TW later dressed, kissed petitioner

goodbye, and drove home. She declined to give her phone number because

she shared the phone with her spouse.

     Three hours later, TW went to an emergency room seeking a

“morning-after pill”; she authorized a swab to test for STDs but not

for DNA collection.
     TW was examined by a nurse, who documented bruising and scratches

on her arms, neck, and legs, teeth marks on her face, and redness on
   Case 5:19-cv-03116-JWL Document 24 Filed 05/26/20 Page 3 of 9




her rectum.

     Petitioner acknowledged in trial testimony that he engaged in

sexual acts with TW but described their contact as consensual.

                            Claims presented

     Petitioner presents three claims for relief: (1) the military

judge erred in failing to provide an instruction on mistake in fact;

(2) the military judge erred in giving an erroneous propensity

instruction; and (3) petitioner’s trial defense counsel provided

ineffective assistance.


                           Standard of review

     A federal court may grant habeas corpus relief where a prisoner

demonstrates that he is “in custody in violation of the Constitution

or laws or treaties of the United States.” 28 U.S.C. 2241(c). A federal

habeas court’s review of court-martial proceedings is narrow. Thomas

v. U.S. Disciplinary Barracks, 625 F.3d 667, 670 (10th Cir. 2010). The

U.S. Supreme Court has explained that “[m]ilitary law, like state law,

is a jurisprudence which exists separate from the law which governs

in our federal judicial establishment,” and that “Congress has taken

great care both to define the rights of those subject to military law,

and provide a complete system of review within the military system

to secure those rights.” Nixon v. Ledwith, 635 F. App’x 560, 563 (10th

Cir. Jan. 6, 2016)(unpublished)(quoting Burns v. Wilson, 346 U.S. 137,

140 (1953)).

     The federal habeas court’s review of court-martial decisions

generally is limited to jurisdictional issues and to a determination
   Case 5:19-cv-03116-JWL Document 24 Filed 05/26/20 Page 4 of 9




of whether the military courts gave full and fair consideration to

the petitioner’s constitutional claims. See Fricke v. Secretary of

Navy, 509 F.3d 1287, 1290 (10th Cir. 2007).

     “[W]hen a military decision has dealt fully and fairly with an

allegation raised in [a habeas] application, it is not open to a

federal civil court to grant the writ simply to re-evaluate the

evidence.” Thomas, 625 F.3d at 670; see also Watson v. McCotter, 782

F.2d 143, 145 (10th Cir. 1986). Instead, it is the limited function

of the federal courts “to determine whether the military have given

fair consideration to each of the petitioner’s claims.” Thomas, id.

(citing Burns, 346 U.S. at 145). A claim that was not presented to

the military courts is deemed waived. Id. (citing Roberts v. Callahan,

321 F.3d 994, 995 (10th Cir. 2003)).

                                  Discussion

Expansion of the record

     Petitioner moves to expand the record to admit a report of a

polygraph examination administered to him in November 2019 and the

curriculum vitae of the polygraph examiner. The Court will grant the

motion under Rule 7 of the Rules Governing Habeas Corpus and has

considered the materials in its review of the record.

Failure to instruct on mistake of fact

     Petitioner first claims the trial judge erred in failing to

instruct the panel on mistake of fact concerning the specification

of rape. As petitioner states, a military judge is required to give
   Case 5:19-cv-03116-JWL Document 24 Filed 05/26/20 Page 5 of 9




those instructions that “may be necessary and which are properly

requested by a party.” RCM 920(e)(7).

     The instruction sought reads:

     The evidence has raised the issue of mistake on the part
     of the accused concerning whether (state the name of the
     alleged victim) consented to sexual intercourse in relation
     to the offense of rape.

     If the accused had an honest and mistaken belief that (state
     the name of the alleged victim) consented to the act of
     sexual intercourse, he is not guilty of rape if the
     accused’s belief was reasonable.

     To be reasonable, the belief must have been based on
     information, or lack of it, which would indicate to a
     reasonable person that (state the name of the alleged
     victim) was consenting to the sexual intercourse.

     In deciding whether the accused was under the mistaken
     belief that (state the name of the alleged victim)
     consented, you should consider the probability or
     improbability of the evidence presented on the matter.

     You should also consider the accused’s (age)(education)
     (experience)(prior contact with (state the name of the
     alleged victim)) (the nature of any conversations between
     the accused and (state the name of the alleged victim))
     along with the other evidence on this issue (including but
     not limited to (here the military judge may summarize other
     evidence that may bear on the accused’s mistake of fact)).

U.S. DEP’T OF ARMY, PAM. 72-9, MILITARY JUDGES BENCHBOOK, p. 493.

     Petitioner argues the failure to provide this instruction

prevented the panel members from receiving a clear statement that if

they believed petitioner, who testified in his own behalf, was

honestly mistaken as to TW’s consent they could find him not guilty

of raping her. He also argues that the failure to give the instruction

deprived his counsel of the ability to argue this point effectively

in closing.
   Case 5:19-cv-03116-JWL Document 24 Filed 05/26/20 Page 6 of 9




     The ACCA agreed that the failure to instruct on mistake of fact

was an error. Santucci, 2016 WL 5682542, at *4. However, the ACCA found

that the failure did not prejudice petitioner. The ACCA noted the panel

received both testimony from TW and testimony from medical providers

concerning the gravity of her injuries and concluded that “this was

clearly not a situation from which appellant could have feasibly

claimed an honest, reasonable, mistaken belief that TW was consenting

to his misconduct.” Id.    The ACCA also pointed out that although the

panel was given the mistake of fact instruction concerning the

forcible sodomy specification, defense counsel did not argue that

petitioner mistakenly believed TW consented. Instead, defense counsel

consistently presented a defense that TW actually consented, not that

petitioner mistakenly believed that she had. Id. Based on these

findings, the ACCA concluded that the failure to give the mistake in

fact instruction did not contribute to the panel’s verdict on the rape

specification.

     The Court has reviewed this analysis and concludes that the issue

was given full and fair consideration in the military courts. It was

thoroughly addressed by the ACCA. And, as respondent points out, the

military judge instructed the panel that it must consider “all of the

evidence concerning consent to the sexual conduct” and that “evidence

that the alleged victim [TW] consented to the sexual conduct, either

alone or in conjunction with the other evidence…may cause you to have

reasonable doubt as to whether the government has proven that the
      Case 5:19-cv-03116-JWL Document 24 Filed 05/26/20 Page 7 of 9




sexual conduct was done by unlawful force.” (Doc. 1, p. 10, Attach.

R.)

       The Court concludes that the military courts gave this claim the

consideration contemplated by precedent and that petitioner is not

entitled to relief on this claim. See Templar v. Harrison, 298 Fed.

Appx. 763, 765 (10th Cir. Oct. 30, 2008)(the district court must deny

relief on a claim that has been afforded full and fair consideration).

Jury instruction on propensity

       Petitioner next challenges the military judge’s instruction

stating that evidence of petitioner’s rape of TW could be used as

evidence of his propensity to commit the charged sexual assault of

JM.

       The ACCA agreed that the instruction was given in error, citing

a recent decision by the CAAF, United States v. Hills, 75 M.J. 350

(C.A.A.F. 2016), which was decided after petitioner’s court-martial.

The ACCA quoted the statement from Hills that “[i]t is antithetical

to the presumption of innocence to suggest that conduct of which an

accused is presumed innocent may be used to show a propensity to have

committed other conduct of which he is presumed innocent.” Santucci,

2016 WL5682542, at *3 (quoting Hills, 75 M.J. at 356).

       However, the ACCA held that the instruction, although erroneous,

was harmless. First, it noted that there was no dispute concerning

the occurrence of sexual contact between petitioner and TW and it found

her injuries and testimony concerning her intoxication “le[ft] no

doubt” that she did not consent. Second, the erroneous instruction
    Case 5:19-cv-03116-JWL Document 24 Filed 05/26/20 Page 8 of 9




stated only that the sexual assault charged against TW could be used

as evidence of a propensity to sexually assault JM, and the panel had

acquitted petitioner of the assault of JM. The ACCA concluded that

the panel members were able to properly apply the burden of proof to

the offenses charged and that petitioner has suffered no prejudice

from the erroneous instruction.

       Because the record shows the ACCA fully and fairly considered

this claim, the Court must deny relief.

Ineffective assistance of defense counsel

       Petitioner next claims his defense counsel failed to provide

adequate representation. The ACCA summarily rejected this claim,

stating, “We have considered appellant’s matters personally submitted

under United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), one merits

discussion but no relief.”1 Santucci, 2016 WL 5682542, at *1.

       Case law in the Tenth Circuit establishes that where a military

court has “summarily disposed of the issue with the mere statement

that   it   did   not   consider   the   issue    meritorious     or   requiring

discussion”, it “has given the claim fair consideration”. Watson v.

McCotter, 782 F.2d 143, 145 (10th Cir 1986). Accordingly, the Court

concludes that this claim must be denied.

Failure to provide full and fair review

       Petitioner argues that the military courts did not provide full

and fair review in his case and urges the Court to undertake an expanded

review of his claims for relief. The Court has considered this argument

1 Petitioner’s claims of error, raised pro se under Grostefon, included a claim of
ineffective assistance by defense counsel. Doc. 7, Tab K, pp. 55-62.
      Case 5:19-cv-03116-JWL Document 24 Filed 05/26/20 Page 9 of 9




but concludes that this matter was given constitutionally adequate

consideration in the military courts. Notably, the ACCA agreed that

the military judge should have instructed the panel on mistake of fact

and    that   the   military   judge   erred    in   giving   the     propensity

instruction. It is not the legal issue of whether the instructions

were proper that is in dispute. Rather, it is the application of those

findings to the evidentiary record that is the core of the argument.

The military courts had the full evidentiary record and resolved the

claims against petitioner. The Court finds these claims were given

thorough consideration in the military courts, and this court may not

re-evaluate the evidence. See Thomas, 625 F.2d at 670.

       IT IS, THEREFORE, BY THE COURT ORDERED the petition for habeas

corpus is denied.

       IT IS FURTHER ORDERED petitioner’s motion to supplement the

record (Doc. 19) is granted.


       IT IS SO ORDERED.
       DATED:    This 26th day of May, 2020, at Kansas City, Kansas.



                                          S/ John W. Lungstrum

                                          JOHN W. LUNGSTRUM
                                          U.S. District Judge
